﻿Allow me first of all, Sir, to offer you my sincere congratulations on your election as President of the thirty-fifth session of the General Assembly of the United Nations. For my country, it is a special pleasure to welcome a distinguished representative of a neighbouring country with which we have the closest and most friendly relations bilaterally and within important regional organizations. I see your election, Mr. President, as an obvious recognition of your eminent personal qualifications and of the important contributions which for more than 30 years the Federal Republic of Germany has made to peace, reconciliation, co-operation and security among nations, especially in the context of East-West relations.
120.	Next, I wish to extend a most cordial welcome to Zimbabwe and Saint Vincent and the Grenadines as new Members of the United Nations family. Their presence here today offers proof that the world is, after all, still moving forward.
121.	We need such proof, for in other respects the present world situation does not give much cause for optimism. In fact, the international situation at the opening of the thirty- fifth session is marked by a number of sinister problems and perspectives, politically and economically, which it will take our most strenuous and constructive efforts to cope with.
122.	The Soviet invasion of Afghanistan represented a breach of fundamental principles. It recreated uncertainties which we had hoped belonged to the past. The continuing and growing tension in the Middle East constitutes a serious danger to peace. The detention of American diplomats in Iran, in flagrant violation of international law, poses serious risks. The situation surrounding the grave and unacceptable invasion of Kampuchea by Vietnamese forces remains unchanged. South Africa's illegal occupation of Namibia and its abhorrent apartheid system continue to make the area one of the powder kegs of the world. Let me add that the reported military clashes between Iraqi and Iranian forces constitute a new element in the fragile world situation. Therefore we are relieved that the Secretary-General has taken steps to arrange for consultations within the framework of the Security Council.
123.	The world-wide economic recession has become a critical factor. This is even more true of the growing gap between the rich and the poor nations of the world, the so-called North-South problem, which my Government regards as one of the most serious challenges to the international community in the years ahead. The solution of the North-South problem not only is a prerequisite for a more just world economic order but has a crucial bearing on the basic problem of international security and, in turn, on the safeguarding of world peace. Let me, finally, mention the suppression of democracy in various parts of the world and the mounting problems of refugees, hunger and ill- treatment of human beings.
124.	I could mention many more problems giving cause for taking a pessimistic view of the current international situation. Many of these problems can be solved only through concerted efforts by all our countries. Where do we find a body that is more suitable for such endeavours than the United Nations? In times of problems, crises and confrontations, we must use the world Organization more, not less. But, in making use of the unique machinery of the United Nations, we must adhere strictly to the purposes and principles of its Charter. We must, therefore—and I emphasize this—firmly reject all attempts to alter the all-important principle of universality of the United Nations.
125.	In the midst of all the difficult old and new problems facing us, the most positive development during the past year has no doubt been the negotiated settlement of the conflict in Zimbabwe. At long last the people of Zimbabwe has been enabled to exercise its right of self-determination and to elect the Government in a democratic way. To Denmark, which has a long-standing tradition of active support for the elimination of colonialism and racial discrimination, this development is indeed most welcome.
126.	Against this background, it is all the more regrettable that the negotiated settlement of the conflict in Namibia has not yet been implemented. The responsibility for this lies squarely with South Africa. In spite of its acceptance of the United Nations plan for free elections in Namibia, South Africa has obstructed and defied the decisions of the Security Council and the will of the international community as a whole. South Africa should have learned from the Rhodesian experience that a so-called internal solution excluding the national liberation movement is no solution. South Africa's illegal occupation of Namibia must be brought to an early end.
127.	My country remains fully committed to supporting the ongoing efforts to achieve early implementation of the Security Council resolutions on Namibia. The United Nations offers us the instruments for securing, in a peaceful manner, the freedom and independence of the Namibian people. Denmark, for its part, is prepared to assist, on the practical level also, in the implementation of any agreement worked out within the framework of the United Nations.
128.	As far as South Africa itself is concerned, we must reiterate our strong condemnation of the apartheid system. In spite of all the warnings from the international community and many internal groups and parties outside the National Party, the Government of South Africa refuses to accept a society with equal rights for all. Even the very limited reforms which the Prime Minister of South Africa promised have not been implemented. We can only draw one conclusion from that: the pressure on South Africa must be intensified and made more effective.
129.	The conflict in the Middle East continues to have serious repercussions on relationships not only in the Middle East but also in the rest of the world. Despite all the efforts that have been made, the past year has seen growing tension in the region. My Government welcomed the agreements reached at Camp David by Egypt and Israel, with the help of the United States, and the peace Treaty between Egypt and Israel as important steps towards a comprehensive solution of the Middle East conflict. Unfortunately, we have not so far seen a broadening of the peace process towards a comprehensive settlement.
130.	Two essential elements are involved in such a process: clear acceptance by all of the right of Israel to continue to exist as a sovereign State within secure and recognized borders and recognition of the fact that full account must be taken of the legitimate rights of the Palestinians, including their right to self-determination.
131.	In this perspective, the nine member States of the European Community issued the Venice declaration on the Middle East in June this year and decided to make the necessary contacts with all the parties concerned. We are convinced that the members of the Community are making a constructive contribution towards establishing the under-standing and the climate required to bringing about a comprehensive solution to the Middle East problem.
132.	However, this goal will remain a distant one as long as the cycle of violence is allowed to continue in the area, not least in Lebanon. Renunciation of the use of force by all the parties involved is a pre-condition of real progress.
133.	Other serious obstacles to the peace process are the Israeli settlements and the unilateral Israeli initiative to change the status of Jerusalem. We urge all the parties concerned to exercise maximum restraint in word and in deed, in order not to hamper the endeavours to bring peace and security to the region.
134.	The armed Vietnamese intervention in Kampuchea nearly two years ago and its implications for the neighbouring States remain a matter of serious concern to the world at large. Like the majority of the States Members of the United Nations, Denmark deeply deplores this development and has emphasized the right of all peoples to determine their own future without outside interference.
135.	We deeply deplore the sufferings inflicted upon hundreds of thousands of innocent civilians throughout the region. In this connexion, my Government would like to commend the international relief organizations for their accomplishments in alleviating the human sufferings of these innocent people. I should also like to thank the Secretary-General for his report on the Kampuchean question and to pledge our support for his continued efforts to find a political solution that will end the conflict.
136.	As I mentioned in my introductory remarks, the Soviet invasion of Afghanistan during the last days of 1979 has caused a regrettable deterioration in international relations.
137.	At its sixth emergency session, held from 10 to 14 January this year, the General Assembly adopted by an overwhelming majority a resolution urging the Soviet Union to abide by the purposes and principles of the United Nations Charter and promptly put an end to its military intervention in Afghanistan. It is deplorable that today, nine months after the adoption of that resolution, there are still Soviet troops in Afghanistan.
138.	Various initiatives aiming at a political solution of the crisis have seen the light of day in recent months. But, regrettably, Soviet reactions have so far generally been negative, and they provide no basis for optimism as to an early solution.
139.	Denmark believes that the countries in the region, the Islamic countries and other non-aligned countries in particular, can offer important contributions to the search for a comprehensive political solution.
140.	The challenge to East-West relations posed by the Soviet invasion of Afghanistan presents a very real and significant problem. It is imperative that all efforts be devoted to preserving what is realistically possible of the achievements of the 1970s, and especially the practice of East-West contacts and dialogue, which has become part of everyday life.
141.	Arms control and the process of the Conference on Security and Co-operation in Europe are examples of areas in which it should be in the interest of both sides to secure detente based on a genuine two-way process. We must concentrate our efforts on continuing this East-West dialogue.
142.	The continued world-wide arms race is fraught with such dangers and entails such a drain on the world's resources that it must impose on all States of the world a responsibility to contribute to international disarmament efforts. In our age a nuclear conflict would simply mean the end of modern civilization. In this context the ongoing broad dialogue in the United Nations on these central problems is essential.
143.	All nations share a profound common interest, transcending all ideological and national boundaries in avoiding war—not just a major war, but also local conflicts which might escalate into a major war.
144.	It is sad to note that the present tense international climate has so far impaired the possibilities of progress in international disarmament talks. But we must never give up. It is today more imperative than ever to find an acceptable alternative to a continuing, unrestrained, dangerous and potentially destabilizing arms race. Issues relating to the proliferation of nuclear weapons should be given very high priority in international disarmament efforts. A further spread of nuclear weapons would have far-reaching repercussions on international security and stability. It would obviously alter the entire international environment; it would increase the risk of nuclear confrontation; and it would be a hard blow to all our hopes of curbing the arms race.
145.	It is deplorable that the Second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons failed to achieve consensus on a substantive final document. It should not be overlooked, however, that the Conference did much useful work.
146.	In the longer view, the political will on the part of the nuclear Powers to halt the arms race will be a pre-condition of the preservation and, it is to be hoped the strengthening of the present international non-proliferation regime. For that reason, among others, Denmark urges early ratification of the SALT II Treaty.16 We also urge a resumption of the negotiating process on the limitation of strategic arms in order to secure substantial future reductions in nuclear weapons as part of a new SALT III treaty.
147.	We warmly welcome the latest developments regarding the beginning in the very near future of preliminary talks on arms control concerning long-range theatre nuclear forces. We expect that such talks may pave the way to early and realistic negotiations, thus making it possible to avoid a new and dangerous nuclear arms race on the European continent. Permit me also to re-emphasize that the Danish Government attaches decisive importance to the conclusion of a comprehensive treaty banning all nuclear tests in all environments.
148.	So far I have mentioned only nuclear weapons, but the efforts to halt the arms race must cover all types of weapons, including conventional weapons, which account for more than 80 per cent of total world military expenditure. Issues surrounding conventional weapons should be given urgent attention as well.
149.	In the course of the second substantive meeting of the United Nations Disarmament Commission in May and June 1980, Denmark highlighted the problems and principles of conventional disarmament.  The debate showed that there was wide support for the Danish idea of an in-depth study of the entire range of issues involved in conventional disarmament. We intend to pursue those ideas during the present session of the General Assembly.
150.	As I have indicated, we are faced with a number of serious political problems, but also as regards economic growth and stability the outlook for the world is gloomy. The poorer developing countries in particular are exposed. The present economic difficulties have, however, more clearly than in previous periods with economic growth, demonstrated the interdependence of our economies. More specifically, it has made us realize more clearly that the economic development of developing countries has a profound and indispensable impact on the growth of the world economy and thereby also on the growth of the industrialized countries.
151.	Denmark strongly believes that it is in the common interest of all countries to develop a new and more equitable international economic order. We therefore regret that the eleventh special session of the General Assembly did not make as much progress as we had hoped. We ascribe that to the fact that the global negotiations in themselves represent a new venture which is both ambitious and difficult. Let me make it clear, however, that Denmark is in favour of those global negotiations. That was also reflected in our willingness to accept the compromise text concerning the procedure for the global negotiations which emerged during the last days of the special session. We are prepared to join in the efforts to reach a final agreement concerning the procedure and the agenda for the global negotiations during this session. Our aim is to set the global negotiations in motion as planned early next year. We see the global negotiations as a first step towards implementing some of the recommendations of the Brandt report.  My Government fully subscribes to the thrust of that report. We hope that its findings will be taken duly into account and that they will make an important contribution to the coming round of global negotiations.
152.	My Government welcomes the successful conclusion at the eleventh special session of the negotiations regarding the new development strategy for the 1980s. We are now looking forward to the final adoption of the strategy at this session of the General Assembly.
153.	Denmark continues to put the strongest emphasis on extending official development assistance to the developing countries as the best expression in practical terms of the solidarity of all industrialized countries, including the socialist countries, with the third world in its struggle for economic development and social progress. I therefore strongly urge all industrialized countries to regard the targets of the strategy as commitments substantially to increase official development assistance so as to reach the 0.7 per cent target within the next few years. However, our ambition should not stop there; 1 per cent must be reached within the foreseeable future.
154.	As I have mentioned, the preparatory work on launching the global negotiations is before the Assembly at this session. I am thinking especially of the agenda, which conveys all the major elements on which global economic growth is dependent.
155.	My Government has always favoured a more open world trading system. Today, with a grim outlook for the world economy, it is more important than ever for all of us to join in the fight against protectionism. My Government hopes that it will be possible during the global round to find new areas of agreement in order to secure an open trade system that is responsive to the needs of all Member States of the United Nations.
156.	The establishment of a Common Fund for Commodities represents a significant achievement of the North-South dialogue. It is to be hoped that the Fund will soon become operational and thus give an impetus to the global round negotiations on how to cope with the many outstanding questions and problems in the commodity field.
157.	One of the most important questions on the agenda for the global round is, of course, the scarce supply of certain natural resources. It is therefore essential that the global- round negotiations should bring about a common agreement on trends and predictability in the energy market. In this connexion, it is of great importance to agree on the establishment of a permanent energy forum within the framework of the United Nations system. I should also like to emphasize that the Danish Government attaches importance to the upcoming United Nations Conference on New and Renewable Sources of Energy.
158.	Many other items will be discussed during the global round of the negotiations. It is impossible to mention all of them but I should like to point out that the growing food problems and other important matters in connexion with development are among the key problems to be solved during this decade. Let me point out, as a more imminent and pressing question, that in order to restore a high and sustainable rate of economic growth coupled with price stability we must find an effective solution to the problem of recycling—a solution that takes into account the interests of all parties concerned.
159.	I have already dealt with a number of issues that have implications for human rights. During the past decades the United Nations has in particular contributed substantially to a growing appreciation that lasting world peace and security must be based on a world with social justice and respect for human rights. We have all seen how violations of fundamental human rights in many parts of the world cause social unrest, political disturbances or even armed conflict. In such circumstances, individuals whose human dignity and integrity are disregarded are left with only one choice: to take refuge elsewhere.
160.	The United Nations has often considered the problems of the millions and millions of refugees in the world. The Office of the United Nations High Commissioner for Refugees and other relevant organs of the United Nations have made strenuous and persistent efforts to find solutions to these problems. Denmark has taken and will continue to take an active part in the international humanitarian endeavours to relieve the plight of refugees, and the Danish Government sincerely hopes that all Member States of the United Nations will make a truly constructive contribution to these endeavours.
161.	We should all recognize that universal respect for and observance of human rights would reduce the refugee problem. For that reason too, Denmark will continue to support all efforts to ensure that all human beings, without discrimination of any kind, enjoy all human rights.
162.	A special feature of discriminatory practices is that of sex discrimination, which exists almost everywhere. In this respect, it is important to recall that since its creation the United Nations has agreed that the Organization should be instrumental in both national and international efforts for the advancement of women all over the world. To date, the main achievements of the United Nations in this field are the World Plan of Action adopted by the World Conference of the International Women's Year, held at Mexico City in 1975, and the Convention on the Elimination of All Forms of Discrimination against Women, which the General Assembly adopted last year.
163.	The World Conference of the United Nations Decade for Women, which was held at Copenhagen from 14 to 30 July 1979, provided further impetus for the implementation of both of these international instruments.
164.	Denmark signed the Convention at the Copenhagen Conference, and we find that by far the greater part of the Programme of Action adopted at the Conference represents a most valuable action-oriented contribution to the advancement of women all over the world, and especially of the least privileged groups of women.
165.	Within this framework, the Danish Government will be active in contributing to the implementation of the Programme of Action for the rest of the Decade.
166.	The proposal of the five Nordic countries concerning effective measures to enhance the protection, security and safety of diplomatic missions has been elaborated upon by my Finnish colleague. In this connexion, I should also like to mention the reference to this subject in the Secretary- General's report on the work of the Organization.
167.	Denmark strongly supports the efforts of the Secretary-General to turn the United Nations into a more efficient tool for negotiation, accommodation and cooperation among all peoples and States of our globe. I have noted with great interest Mr. Waldheim's pertinent remarks on this point. I completely agree that the success of these efforts depends on the will of the Member States. Denmark, for its part, is prepared to show that political will.
